Case 2:19-cv-10786-MAG-RSW ECF No. 37 filed 02/21/20                  PageID.242    Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


HOWARD COHAN,

               Plaintiff,                                   Case No. 19-10786
vs.                                                         HON. MARK A. GOLDSMITH

GENJI NOVI, INC.,

            Defendant.
_______________________________/

                            ORDER DISMISSING CASE WITH PREJUDICE

       The Court, having been advised that this matter has settled (Dkt. 36), dismisses the case

with prejudice, subject to reopening on or before March 23, 2020 if the settlement is not

consummated, or if the parties stipulate to some other order of dismissal.

       SO ORDERED.

Dated: February 21, 2020                             s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge
